                                                                                                 Case 2:20-cv-00536-WBS-KJN Document 12 Filed 02/09/21 Page 1 of 2


                                                                                             1 THYBERG LAW
                                                                                               GREGORY A. THYBERG, SBN 102132
                                                                                             2 3104 O STREET, #190
                                                                                               SACRAMENTO, CA 95816
                                                                                             3 TEL: (916) 204-9173
                                                                                               GREG@THYBERGLAW.COM
                                                                                             4
                                                                                               ATTORNEYS FOR PLAINTIFF JENNIFER JONES
                                                                                             5

                                                                                             6 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                                               A Professional Law Corporation
                                                                                             7 Amber M. Solano, State Bar No. 216212
                                                                                                  ASolano@aalrr.com
                                                                                             8 Catherine M. Lee, State Bar No. 197197
                                                                                                  Catherine.Lee@aalrr.com
                                                                                             9 12800 Center Court Drive South, Suite 300
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                               Cerritos, California 90703-9364
                                                                                            10 Telephone: (562) 653-3200
                                                                                               Fax: (562) 653-3333
                                                                                            11
                                        1 28 00 CE NTE R COU RT DRIVE SOUTH , SU ITE 30 0




                                                                                               Attorneys for Defendant HOME DEPOT USA, INC.
                                                                                            12
                                              CE RRITOS , C ALIFO RNIA 90 703 -9 364
                                                A PROFESSIONAL CORPORATION



                                                  TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                            13                           UNITED STATES DISTRICT COURT
                                                      FAX: (562) 653-3333
                                                        ATTORNEYS AT LAW




                                                                                            14                          EASTERN DISTRICT OF CALIFORNIA

                                                                                            15                                   SACRAMENTO

                                                                                            16 JENNIFER JONES,                             Case No.      2:20-CV-00536-WBS-KJN

                                                                                            17                    Plaintiff,               STIPULATION FOR VOLUNTARY
                                                                                                                                           DISMISSAL OF ACTION WITH
                                                                                            18 v.                                          PREJUDICE AND ORDER

                                                                                            19 HOME DEPOT USA, INC., a corporation and     Trial Date:   October 26, 2021
                                                                                               DOES 1-100, inclusive,
                                                                                            20
                                                                                                                   Defendants.
                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28
                                        015428.00041
                                                                                                                                         -1-
                                        30843651.1                                                  STIPULATION FOR VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE AND
                                                                                                                                 ORDER
                                                                                                 Case 2:20-cv-00536-WBS-KJN Document 12 Filed 02/09/21 Page 2 of 2


                                                                                             1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Parties to this
                                                                                             2 action, through their undersigned counsel of record, hereby stipulate to the voluntary dismissal

                                                                                             3 with prejudice of the above-entitled action, including all claims stated herein against all parties.

                                                                                             4 The Parties further stipulate that each party shall bear her/its own attorney’s fees and costs.

                                                                                             5          IT IS SO STIPULATED.
                                                                                             6

                                                                                             7 Dated: February 8, 2021                       THYBERG LAW
                                                                                             8

                                                                                             9                                               By:     /s/ Gregory A. Thyberg
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                                                                                     (e-signature authorized on 1/22/21)
                                                                                            10                                                      Gregory A. Thyberg
                                                                                                                                                    Attorneys for Plaintiff Jennifer Jones
                                                                                            11
                                        1 28 00 CE NTE R COU RT DRIVE SOUTH , SU ITE 30 0




                                                                                            12
                                              CE RRITOS , C ALIFO RNIA 90 703 -9 364
                                                A PROFESSIONAL CORPORATION



                                                  TE LEPHO NE: (5 62 ) 653 -32 00




                                                                                                 Dated: February 8, 2021                     ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                                            13
                                                      FAX: (562) 653-3333
                                                        ATTORNEYS AT LAW




                                                                                            14                                               By:     /s/ Catherine M. Lee
                                                                                                                                                    Amber M. Solano
                                                                                            15                                                      Catherine M. Lee
                                                                                                                                                    Attorneys for Defendant HOME DEPOT USA,
                                                                                            16                                                      INC.
                                                                                            17
                                                                                                                                               ORDER
                                                                                            18

                                                                                            19          IT IS SO ORDERED.
                                                                                            20
                                                                                                 Dated: February 8, 2021
                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28
                                        015428.00041
                                                                                                                                                   -2-
                                        30843651.1                                                  STIPULATION FOR VOLUNTARY DISMISSAL OF ACTION WITH PREJUDICE AND
                                                                                                                                 ORDER
